Citation Nr: 1547626	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  06-25 035A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 30 percent for service-connected tension headaches.

2.  Entitlement to a total disability rating based on individual unemployability as a result of service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1969 to October 1975.  The Veteran also served in the Reserves with active duty from July 1987 to December 1987. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in January 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

In July 2007, the Veteran testified before a Decision Review Officer (DRO) at a hearing at the RO.  A copy of the transcript has been associated with the record.

By way of procedural background, the Veteran was initially granted service connection and assigned a 10 percent rating for headaches in a January 1976 rating decision.  

In March 2004, the Veteran filed a claim for an increased rating for his service-connected headache disability.  In a January 2005 rating decision, currently on appeal, the RO continued the 10 percent evaluation.  The Veteran filed a notice of disagreement with the January 2005 rating decision.  The issue was then appealed to the Board and, in December 2009, the Board remanded the claim for additional private treatment records.  

By a rating decision dated in July 2011, the evaluation for the service-connected tension headaches was increased to 30 percent, effective May 4, 2010.  The issue was then returned to the Board, and in a May 2012 decision, the Board granted a disability rating of 30 percent prior to May 4, 2010 for service-connected tension headaches, but denied a rating in excess of 30 percent for the rating period beginning May 4, 2010.

The Veteran appealed the May 2012 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in September 2012, the Court remanded the issue of a rating in excess of 30 percent for tension headaches to the Board for development consistent with a Joint Motion for Remand (JMR).  

In April 2013, the Board denied the Veteran's claim for a disability rating in excess of 30 percent.  The Veteran again appealed this April 2013 denial to the Court.  In an October 2014 Memorandum Decision, the Court remanded the case to the Board.

In February 2015, the Board remanded the issue for further evidentiary development of requesting outstanding post-service VA treatment records and to obtain a VA examination for the Veteran's headache disability.  The Veteran was afforded a VA examination in April 2015; however, it does not appear that the Veteran's updated VA or private treatment records were obtained on remand.  The Board finds that there has been substantial compliance with the remand directives and an additional remand for treatment records is not required to adjudicate this issue.  The March 2015 letter from the AOJ to the Veteran asked for the identification of both private and VA treatment and provided the Veteran with authorization forms for the release of private records.  The Veteran did not provide any additional information with regard to private or VA treatment.  No authorization forms for the release of private treatment records were submitted and therefore no private treatment record could be requested by the AOJ.  The Veteran did provide a lay statement which detailed both his symptoms and discussed the treatment from both private and VA providers regarding the headache disability.  In addition, the April 2015 VA examination report also included a discussion of the treatment and medications received from both VA and private providers as reported by the Veteran.  Thus there is treatment information of record along with lay evidence of symptoms which is adequate for purposes of adjudicating the claim.  

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) stated that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  Various evidence of record, to include a June 2015 statement from the Veteran's wife and an October 2014 VA heart examination report, has raised the issue of unemployability.  In light of the Court's holding in Rice, the Board has considered the TDIU claim as part of his pending increased rating claim and has accordingly listed the raised TDIU claim as an issue.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The evidence is in equipoise as to whether the Veteran's tension headaches more closely approximate frequent completely prostrating and prolonged attacks productive of economic inadaptability.


CONCLUSION OF LAW

The criteria for an increased rating of 50 percent for service-connected tension headaches have been met for the entire rating period on appeal.  38 U.S.C.A. 
§ 1155 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.124a, Diagnostic Code 8100 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015). 

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

After having carefully reviewed the record on appeal, the Board concludes that the notice requirements of VCAA have been satisfied with respect to the increased rating issue decided herein.  An April 2004 letter informed the Veteran that he should submit evidence showing his service-connected headaches have become worse.  A January 2009 letter notified the Veteran how VA determines a disability rating.  The letters also informed the Veteran of the specific diagnostic criteria used to determine the disability rating for his headaches.  The RO notified the Veteran of the types of medical or lay evidence that he may submit.  Specifically, the Veteran was informed that evidence which may show an increase in severity may include a statement from his physician containing clinical findings or statements from individuals that are able to describe from their knowledge and personal observations in what manner his disability has become worse.  He was also informed that he may submit his own lay statements of increased disability.  Furthermore, the letters notified the Veteran of the evidence that VA will seek to provide and the information the Veteran is expected to provide in substantiating his claim. 

The VA letters did not apprise the Veteran of the criteria for consideration in the assignment of an effective date in the event of award of a benefit sought.  However, the Board finds that the Veteran has not been prejudiced by this notice defect as he had actual notice of such criteria.  In this regard, it is noted that the July 2011 supplemental statement of the case advised the Veteran of the criteria for consideration in the assignment of an effective date, in the event of award of a benefit sought.

The January 2009 letter was sent after the initial adjudication of the Veteran's claims.  Nevertheless, the Board finds that the timing of the letter was not prejudicial to the Veteran because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the Veteran been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond, but the AOJ also readjudicated the case by way of supplemental statements of the case issued in March 2009 and July 2011, after the notice was provided.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by re adjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  For these reasons, it is not prejudicial to the Veteran for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.

Regarding VA's duty to assist, the Board finds that VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's service treatment records, VA treatment records, a June 2015 statement from his wife, and VA examination reports dated in December 2004, February 2009, May 2010, and April 2015.  As noted above, there has been substantial compliance with the Board's requests for evidentiary development and the record is adequate for adjudicating the increased rating claim.  The December 2004 VA examiner did not complete the examination with respect to migraine headaches as he determined that the Veteran had tension headaches.  Thus, the Board finds that this examination is not adequate for rating purposes as the examiner did not fully evaluate or adequately discuss the Veteran's disability in order to rate the Veteran under the appropriate diagnostic code.  In the other VA examinations, however, the Veteran's history was taken and complete examinations were conducted that included a description of the Veteran's symptoms and a discussion of the applicable rating criteria.  Conclusions reached and diagnoses given were consistent with the examination reports.  For these reasons, the Board finds that the Veteran has been afforded an adequate examination on the issue of increased rating for service-connected headaches.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Disability Rating Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 
38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function, will be expected in all cases.  See 38 C.F.R. § 4.21 (2014); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002). 
Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3 (2015).  When the evidence is in relative equipoise, the veteran is accorded the benefit of the doubt.  See 
38 U.S.C.A. § 5107(b). 

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim. Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating for Tension Headaches

Tension headaches are not specifically listed in the rating schedule; therefore, they are rated analogous to a disability in which not only the functions affected, but anatomical localization and symptoms, are closely related.  See 38 C.F.R. § 4.20 (2015).  The Board finds that the Veteran's tension headaches have been appropriately evaluated by analogy under 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2015), for migraine headaches.

Under Diagnostic Code 8100, a 30 percent disability rating is warranted for migraine headaches with characteristic prostrating attacks occurring on an average once a month over the last several months are rated 30 percent disabling.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8100.  Migraine headaches manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability warrant a maximum schedular 50 percent disability rating.  Id.
VA regulations do not define "prostrating;" nor has the Court.  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack.).  By way of reference, the Board notes that according to MERRIAM WEBSTER'S COLLEGIATE DICTIONARY 999 (11th Ed. 2007), "prostration" is defined as "complete physical or mental exhaustion."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (31st Ed. 2007), in which "prostration" is defined as "extreme exhaustion or powerlessness."

VA regulations also do not define "economic inadaptability."  However, the Court has noted that nothing in Diagnostic Code 8100 requires the Veteran to be completely unable to work in order to qualify for a 50 percent rating.  See Pierce v. Principi, 18 Vet. App. 440, 445-46 (2004).

Upon review of all the evidence of record, lay and medical, the Board finds that the evidence is at least in equipoise as to whether the Veteran's tension headaches more closely approximate frequent completely prostrating and prolonged attacks productive of economic inadaptability.

The Veteran was provided with a VA examination in December 2004.  The examiner stated that despite the use of Fioricet to treat the Veteran's headaches, he has daily headaches that last about four hours.  The Veteran did not describe any flare-ups of his headaches.  Physical examination of the Veteran revealed cranial nerves II through XII were intact.  Ocular movements were normal.  Pupils were normal in size and reacted to light and accommodation.  There was no cerebellar dysfunction.  There were no sensory or muscle deficits.  The examiner did not complete the examination with respect to migraine headaches as he determined that the Veteran had tension headaches.  Thus, the Board finds that this examination is not adequate for rating purposes as the examiner did not fully evaluate or adequately discuss the Veteran's disability in order to rate the Veteran under the appropriate diagnostic code. 

The Veteran was afforded another VA examination in February 2009.  The Veteran rated his headaches a five or six out of ten for level of discomfort.  The headaches were generally at that level throughout the day and although he could go to sleep with the headache, he would wake up on average once a night to take medication.  The headaches were described as bi-temporal and in the vertex of the skull.  He reported that it felt as though a spike was pulling his mid cranial area posteriorly.  The headaches were not preceded by auras such as olfactory sensations, scotomata, flashing lights or tunnel vision.  The Veteran indicated that three or four days a month he would have flare-ups that would last approximately three to four hours and he rated these flare-ups as a seven or eight out of ten level of discomfort.  If the Veteran was able to get into a room and lie prone, as well as take medication, the headaches would revert to the baseline level of discomfort in three or four hours.  The Veteran did not have any physician ordered periods of incapacitation in the past twelve months related to his headaches.  He reported that once he is up for the day, he did not take naps. 

VA treatment records show that the Veteran had sought treatment for his headaches on numerous occasions.  The Veteran has been diagnosed with chronic daily headaches.  A December 2005 VA treatment record shows that the Veteran complained of headaches.  He indicated that he did not sleep last night and on a scale of one to ten the pain was rated a seven.  Fioricet helped with the headache, but it did not take it away.  Stress made his headaches worse and medication improved the headache to a dull ache.  His headaches did not cause nausea or vomiting. 

The Veteran underwent another VA examination in May 2010.  The Veteran reported that he had developed chronic daily tension headaches, which lasted from two to eight hours.  The headaches were described as frontal and/or suboccipital in location.  The Veteran denied associated photophobia and/or phonophobia, and indicated that he very rarely has nausea or vomiting.  He reported that nausea and vomiting only occurred about once a year if a headache was particularly severe. When the headache pain was in the suboccipital area, he felt like his neck was crunching when he moved his head around causing increased headaches.  He indicated that his daily headaches ranged from a four to eight out of ten in pain.  The Veteran denied any aura from his headaches.  He stated that he would sit down in a darkened room for about one hour a couple times a week due to his headaches. The Veteran's headaches were worse with emotional upset and caffeine. 

The Veteran contends that he has never been free of headaches since he first had symptoms in service and the amount of medication he uses to treat his headaches has increased.  See August 2006 substantive appeal.  In addition, he asserted that he had prostrating headaches.  Id.  The Veteran has stated that he experiences blinding headaches when he does not take his medication and he is then relegated to remaining at home in a climate-controlled environment.  

During the July 2007 DRO hearing, the Veteran testified that he would become incapacitated due to his headaches when he did not have his medication as there was sometimes a gap with refilling his prescription.  DRO Hearing Transcript p. 2. He explained that his headaches would get so bad that he was unable to function in a normal way.  These incapacitating headaches were noted to occur one to two days approximately every two months.  Id.

Pursuant to the Board's most recent remand, the Veteran was afforded a VA examination in April 2015.  During the evaluation, the Veteran stated that he experienced headache pain that was constant, pulsating, or throbbing, which was present variably in different parts of the head.  The Veteran stated that the pain worsened with physical activity.  The examiner also noted that the Veteran experienced non-headache symptoms associated with his headaches, including nausea, vomiting, sensitivity to light and sound, changes in vision, and sensory changes.  A typical headache was noted to occur 24 hours a day with exacerbation 8 hours a day.  The examiner noted that the Veteran had characteristic prostrating attacks of non-migraine pain once every month.  However, these attacks were not found to be productive of severe economic inadaptability.  Further, although the examiner stated that the Veteran's headache disability did not impact his ability to work, it was noted that prior to the Veteran's retirement as a diplomat, he missed three to four days of work a month as a result of his headaches.   

The evidence also includes a June 2015 statement from the Veteran's wife.  She reported that the Veteran has debilitating headaches every day.  She described the Veteran's headaches as prostrating and incapacitating requiring the Veteran to sit in a dark room away from noise and light.  This was noted to occur two to four times a week, which the Veteran's wife noted kept him from being able to hold a full-time job.  

The Board finds that the Veteran and his wife are competent to report observable symptoms of frequency, duration, severity, and impairment caused by the headaches, and the Board concludes that their reports are essentially credible because they have been consistent with other medical evidence of record. 

Further, while the April 2015 VA examiner stated that the Veteran's attacks were not found to be productive of severe economic inadaptability, the frequency and duration of the headaches establishes that his disability is more severe than that contemplated by the criteria for a 30 percent disability rating.  Specifically, the report of VA examination in February 2009 indicated that the Veteran's tension headaches flared up approximately three to four times per month lasting anywhere from three to four hours requiring him to lie down in addition to taking medication. Furthermore, the May 2010 VA examination revealed that the Veteran's headaches resulted in the Veteran sitting down in a darkened room for about one hour a couple times a week.  The Boards finds that lying or sitting in a dark room is evidence weighing in favor of prostrating symptoms.  During the April 2015 evaluation, the Veteran stated that he experienced headache pain that was constant, pulsating, or throbbing, which was present variably in different parts of the head.  The Veteran stated that the pain worsened with physical activity.  The examiner also noted that the Veteran experienced non-headache symptoms associated with his headaches, including nausea, vomiting, sensitivity to light and sound, changes in vision, and sensory changes.  A typical headache was noted to occur 24 hours a day (constant) with exacerbation 8 hours a day.  Moreover, the evidence suggests that the Veteran's headaches are much more severe when he does not take his medication.  The Board finds that these symptoms more nearly approximate "frequent completely prostrating and prolonged attacks" as contemplated by the 50 percent rating criteria.  

Again, in order to show severe economic inadaptability, the evidence is only required to show that the disability is "capable of producing" such inadaptability. See Pierce v. Principi, 18 Vet. App. 440, 446-47 (2004).  Given the severity of the Veteran's headache symptoms and his non-headache symptoms associated with his headaches, including nausea, vomiting, sensitivity to light and sound, changes in vision, and sensory changes, the Board finds that this headache disability is capable of producing economic inadaptability.  

For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that a 50 percent rating for the Veteran's service-connected headache disability is warranted for the rating period on appeal.  

As a 50 percent evaluation is the highest schedular evaluation available and there are no other Diagnostic Codes which consider similar symptoms that provide for higher evaluations so a rating by analogy, the Board finds that a schedular rating in excess of 50 percent is not permitted.  

Extraschedular Consideration

The Board has also considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided. 

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as 'governing norms.'  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director, Compensation Service, to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  See 38 C.F.R. § 3.321(b).
The Veteran's symptoms associated with his service-connected tension headaches include recurrent severe head pain that frequently cause the Veteran to need to lie down for prolonged periods.  Additionally, although the Veteran experiences non-headache symptoms associated with his headaches, including nausea, vomiting, sensitivity to light and sound, changes in vision, and sensory changes, the Board finds that these non-headache symptoms are adequately contemplated by the 50 percent rating criteria under Diagnostic Code 810, which considered "completely prostrating and prolonged attacks."  The Board finds that these "prostrating" attacks could reasonably include headache pain and non-headache symptoms such as nausea, vomiting, sensitivity to light and sound, changes in vision, and sensory changes.  As such, the Board finds that the rating criteria are, therefore, adequate to evaluate the Veteran's service-connected headaches and referral for consideration of an extraschedular rating is not warranted in this case.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are contemplated by the criteria discussed above, including the effect on his daily life.  These symptoms are fully contemplated by the assigned diagnostic criteria.  In the absence of exceptional factors associated with this disorder, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.


ORDER

For the entire rating period on appeal, an increased disability rating of 50 percent, but no higher, for service-connected tension headaches is granted.  


REMAND

Entitlement to a TDIU

TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to her age or to the impairment caused by non-service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.340, 3.341, 4.16, 4.19 (2015).  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

A TDIU rating may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2015).

In the instant case, the Veteran has a combined disability rating of 90 percent as a result of his service-connected disabilities, which include headaches, a lumbar and cervical spine disability, radiculopathy of the lower extremities, right hip and right thigh disabilities, hemorrhoids, posttraumatic stress disorder, coronary artery disease, and hearing loss.  As such, the Veteran meets the schedular criteria for TDIU under 38 C.F.R. § 4.16(a).  

The record also suggests that the Veteran may be unemployable due to his service-connected disabilities.  In a June 2015 statement, the Veteran's wife stated that the Veteran's debilitating headaches kept him from being able to hold a full-time job.  Further, in an October 2014 VA heart examination, the examiner noted that the Veteran's coronary artery disease disability impacted his ability to work.  Specifically, the examiner noted that the a physically demanding work situation would "prove problematic."  In the most recent April 2015 VA headaches examination, the examiner noted that the Veteran had retired as a diplomat in 1997.  Although the examiner opined that the Veteran's headache disability would not impact his ability to work, it was noted that, prior to his retirement, the Veteran missed three to four days of work a month as a result of his headaches.

The Board acknowledges that the ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); 38 C.F.R. § 4.16(a); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).  

Nonetheless, the record is not clear regarding the Veteran's level of education, special training, or work history.  Accordingly, further development is necessary prior to analyzing this TDIU claim on the merits.  The Veteran has also not been provided with the appropriate VCAA notice in conjunction with the raised claim for a TDIU.  

Moreover, aside from the Veteran's service-connected headache and heart disabilities, it is unclear if his other service-connected disabilities impact his ability to obtain or sustain employment.  As such, in order to assist the Board in adjudicating this claim, a VA examination should be obtained on remand to assist in determining whether the Veteran's service-connected disabilities impact his ability to work.  

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with a VA Form 21-8940, Veteran's Application for Increased Compensation based on Unemployability, in connection with the TDIU claim as well as the appropriate VCAA notice relating to a claim for a TDIU, which outlines the types of evidence the Veteran needs to provide in order to establish entitlement to a TDIU and request that he supply the requisite information.

2.  Obtain updated VA treatment records and associate them with the electronic claims file.

3.  Then, afford the Veteran an appropriate VA examination and opinion regarding the Veteran's employability.  The examiner should obtain from the Veteran full and current employment history and provide an opinion as to the effect of the Veteran's service-connected disabilities on his ability to work, to include both sedentary and physical employment.  The examiner should consider the Veteran's education and previous work experience, but should not consider age or the effect of any non-service-connected disabilities on the ability to obtain or maintain employment. 

4.  Thereafter, readjudicate the issue of entitlement to a TDIU in light of the complete record.  If any benefit sought on appeal remains denied, issue an additional Supplemental Statement of the Case.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


